 278300 NLRB No. 31DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD1We correct the judge's inadvertent error, in the penultimate paragraph ofhis ``Analysis and Conclusions'' section, in stating that a letter from the Board
was dated March 6, 1986, rather than 1985.2Dominguez Valley Hospital also cited San Antonio Portland Cement, 277NLRB 309, 311 (1985).3We disavow the judge's statement that Dominguez Valley Hospital implic-itly modified Colfor. Rather, Dominguez Valley Hospital cited Colfor on a``see also'' basis.4Of course, if there is a significant delay in the start of bargaining attrib-utable to inexcusable procrastination or other manifestation of bad faith on the
part of the union, then equating the start of the certification year with the first
bargaining session would not be warranted. Dominguez Valley Hospital, supra.We find no such procrastination here.Although the instant case does not afford an occasion to outline the possibleindicia of procrastination and bad faith, it would be appropriate to consider
whether a union has refused, without adequate explanation, requests by a ready
and willing employer to commence bargaining negotiations. In this way, the
rule announced today does not leave the commencement of the certification
year within the unrestricted discretion of one of the parties.Member Devaney finds it unnecessary here to pass on the possible indiciaof procrastination and bad faith.Van Dorn Plastic Machinery Co., Division of VanDorn Company and District 54 of the Inter-national Association of Machinists & Aero-
space Workers, AFL±CIO. Case 8±CA±19045September 28, 1990DECISION AND ORDERBYCHAIRMANSTEPHENSAND
MEMBERSDEVANEYAND
OVIATTOn December 20, 1989, Administrative Law JudgeRobert T. Wallace issued the attached decision. The
Respondent filed exceptions and a supporting brief, the
Charging Party filed cross-exceptions and a brief in
support of its cross-exceptions and in answer to the
Respondent's exceptions, and the Respondent filed an
answering brief to the Charging Party's cross-excep-
tions.The National Labor Relations Board has delegatedits authority in this proceeding to a three-member
panel.The Board has considered the decision and therecord in light of the exceptions and briefs and has de-
cided to affirm the judge's rulings, findings,1and con-clusions and to adopt the recommended Order.The judge found, and we agree, that the certificationyear commenced on June 4, 1985, when the parties'
first bargaining session occurred, and that the Re-
spondent therefore violated Section 8(a)(5) and (1) of
the Act by prematurely withdrawing recognition from
the Union on March 14, 1986. For the reasons set forth
below, we reject the Respondent's argument that the
certification year commenced on February 28, 1985,
when the Respondent furnished the Union with pre-
viously requested information and expressed its will-
ingness to bargain.In order to ensure a reasonable time for bargaining``without outside interference or pressure,'' the Board
has held that ``absent unusual circumstances, an em-
ployer will be required to honor a certification for a
period of 1 year.'' Mar-Jac Poultry Co., 136 NLRB785±786 (1962) (footnote omitted). As the Board there
found, when an employer has refused to bargain with
the elected bargaining representative during part or all
of the year immediately following the certification, it
has ``taken from the Union'' the opportunity to bargain
during ``the period when Unions are generally at their
greatest strength.'' In such cases, the Board will take
measures to ensure a period of at least 1 year of good-
faith bargaining during which the bargaining represent-
ative need not fend off claims that it has lost its major-
ity support. Id. at 787.In concluding that the Respondent unlawfully with-drew recognition during the certification year, the
judge relied on Dominguez Valley Hospital, 287 NLRB149 (1987), enfd. 907 F.2d 905 (9th Cir. 1990), citing
Groendyke Transport, 205 NLRB 244 (1973),2andfound that in circumstances in which an employer has
refused to bargain while pursuing its right to judicial
review, the certification year commences on the date
of the parties' first bargaining session following final
affirmance of the Board's order. The Respondent, how-
ever, argues that the certification year commences
when an employer furnishes to the union previously
requested information and expresses its willingness to
bargain, citing Colfor, Inc., 282 NLRB 1173 (1987),enfd. per curiam 838 F.2d 164 (6th Cir. 1988).Although Dominguez Valley Hospital, San AntonioPortland Cement, and Groendyke Transport did not in-volve information requests prior to bargaining, we find
that the rule in those casesÐi.e., that the certification
year commences on the date of the parties' first bar-
gaining sessionÐshould apply to situations, like those
in Colfor and here, in which an employer has fur-nished information to the union prior to the first bar-gaining session.3If the certification year were to begin when an em-ployer furnishes information, a union could, in effect,
be penalized for requesting information prior to nego-
tiations, because that could result in less time for nego-
tiations than if the union had not requested the infor-
mation. For example, if the employer furnishes the re-
quested information, but the first bargaining session
does not occur for several months thereafter, the
amount of time for bargaining in the certification year
would be less than if the union had not requested the
information and the certification year began with the
parties' first bargaining session.4Further, the Board inDominguez Valley Hospital, supra at 150, stated that inview of the fact that the election on which the certifi-
cation was based had been held nearly 3 years earlier,
``some time can reasonably be allowed before the cer-
tification year begins for the union to reestablish con-
tacts with unit employees to facilitate bargaining on 279VAN DORN PLASTIC MACHINERY CO.5For example, under Colfor, the certification year in the instant case wouldcommence on the date the Respondent furnished the Union with the names
and addresses of employees.their behalf.'' As in Dominguez Valley Hospital, thecertification here was based on an election held years
earlier and the same consideration applies. Application
of the Colfor rule, in contrast, would deprive a unionof a reasonable time before the certification year be-
gins to reestablish contacts with unit employees.5Finally, regarding the argument that an employer'sexpression of willingness to bargain should serve as
the starting date for the certification year, we note that
Dominguez Valley Hospital, supra, explicitly rejectedthe contention that the certification year should com-
mence on the date the parties first agree to bargain.
Similarly, in San Antonio Portland Cement at 310±311, the certification year was held to commence on
the date of the parties' first bargaining session, rather
than on the date the employer agreed to bargain. We
thus reject the notion that the certification year should
commence when an employer expresses its willingness
to bargain.Accordingly, we overrule Colfor to the extent it heldthat the certification year following final affirmance of
a Board order commences when the employer fur-
nishes previously requested information to the union
and expresses its willingness to bargain. Rather, we ad-
here to our usual rule, expressed in Dominguez ValleyHospital and the cases cited there, that, absent unwar-ranted delay by the union, the certification year after
an employer's initial refusal to bargain commences on
the date of the parties' first bargaining session. Thus,
we find that the certification year commenced here on
June 4, 1985, the date of the parties' first bargaining
session.ORDERThe National Labor Relations Board adopts the rec-ommended Order of the administrative law judge and
orders that the Respondent, Van Dorn Plastic Machin-
ery Co., Division of Van Dorn Company, Strongsville,
Ohio, its officers, agents, successors, and assigns, shall
take the action set forth in the Order.Richard F. Mack, Esq., for the General Counsel.Keith A. Ashmus and Linda E. Tawil, Esqs. (Thompson, Hineand Flory), for the Respondent.David Roloff, Esq. (Gaines and Stern Co., L.P.A.), of Cleve-land, Ohio, for the Charging Union.DECISIONSTATEMENTOFTHE
CASEROBERTT. WALLACE, Administrative Law Judge. Oncharges filed by the Union on March 21, 1986, a complaint
was issued on May 16, 1988; and the case was tried by me
in Cleveland, Ohio, on November 29, 1988. The basic issueis whether Respondent Van Dorn violated Section 8(a)(5) ofthe National Labor Relations Act by refusing to bargain with
the Union.Based on the entire record, including my observation ofthe witnesses, and after due consideration of briefs filed by
all parties, I make the followingFINDINGSOF
FACTIt is admitted, and I find, that Van Dorn is an employerengaged in commerce within the meaning of Section 2(2),
(6), and (7) of the Act and that the Union is a labor organi-
zation within the meaning of Section 2(5).The case has a long history. On April 22, 1977, an elec-tion was held at Van Dorn and the Union received a majority
of the ballots cast. Van Dorn filed objections. These were re-
jected by the Board and it issued a certification on January
17, 1978. Van Dorn challenged it by refusing to bargain and
the Union filed unfair labor practice charges, and a complaint
issued on March 29, 1978.In Van Dorn Plastic Machinery Co., 265 NLRB 864(1982), the Board found that Van Dorn had indeed violated
the Act by its refusal and, among other things, by telling em-
ployees that it would never recognize the Union; and it or-dered the company to bargain with the union.Van Dorn appealed and, on June 19, 1984, the Board deci-sion was affirmed in pertinent part 736 F.2d 343 (6th Cir.
1984). It then filed a petition for review which was denied
by the Supreme Court (469 U.S. 1208) on February 19,
1985.In response to a union request made on November 14,1984, for collective-bargaining and for a list of names and
addresses of unit members ``as quickly as possible,'' Van
Dorn wrote that it would not bargain or furnish any data be-
cause of its then pending appeal to the Court.Subsequent to the Court's decision, Van Dorn on February28, 1985, announced its willingness to bargain with the
Union and forwarded the data requested 3-1/2 months earlier.On March 12, the Union asked for additional data includ-ing information on classifications, wage rates, and fringe
benefits; and it urged early reply ``so that we may begin ne-
gotiations.''Van Dorn replied on March 20 advising that its directorof employee relations (David C. Bragg) had been out of
town and that it would respond ``as soon as our examination
is complete and the information can be compiled''; and it
provided the data 9 days later, on Friday, March 29.The Union did not respond until May 1, 1985, 33 dayslater. Meanwhile, on the Monday (April 1) following receipt
of the Van Dorn data, it sent a letter to all employees in the
unit inviting them to a meeting on April 14 for purposes of
updating them on events since the 1977 election and choos-
ing a negotiating committee. The meeting was held on sched-
ule but employees who had to work that day were allowed
until April 16 to submit nominations and contract proposals.
On April 27, a bargaining committee was chosen.On April 25, Van Dorn informed the Union that in accord-ance with practice in prior years it intended to give unit em-
ployees a raise effective shortly after May 13, ``unless you
object.'' Thereafter, it received two communications from the
Union. The first, dated May 1, was a letter stating that a bar-
gaining committee had been elected and requesting negotia-
tions ``at your earliest convenience.'' The second letter, 280DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
1In Dominguez at 150, the Board states:Of course, if there is a significant delay in the commencement of bar-gaining attributable to inexcusable procrastination or other manifestation
of bad faith on the part of the bargaining representative, equating the
commencement of the certification year with the first bargaining session
would not be warranted.2Colfor, supra; Glomac Plastics, 234 NLRB 1309 at fn. 4 (1978), remanded592 F.2d 94 (2d Cir. 1979), enfd. per curiam 600 F.2d 3 (2d Cir. 1979).dated May 6, indicated that the Union had no objection toany wage increase in May.Van Dorn responded to the Union's request for negotia-tions on May 8 and advised that due to prior commitments
its negotiator (Bragg) would be unavailable until June 4. As
a result the parties first met on that date, at which time the
Union presented its written proposals.Over the next 8 months the parties met approximately 30times, with a last meeting occurring on February 4, 1986,
when Van Dorn presented a ``final'' offer. The Union pur-
ported to accept that offer in a telegram dated March 4. Van
Dorn questioned the validity of the acceptance and later, in
a letter dated March 14, told the Union thatEffective immediately, on the basis of objective evi-dence ... [the Union] does not represent a majority of

employees in the bargaining unit .... 
Van Dorn with-draws recognition ....Analysis and ConclusionsWe are not here concerned with whether a valid ratifica-tion took place or whether Van Dorn had a reasonable basis
for concluding that the Union had lost support of a majority
of employees in the unit. Rather, the sole issue presented by
the complaint and at the hearing is whether Van Dorn's with-
drawal of recognition occurred within the certification year,
and was unlawful.Under well-settled case law, a union's majority status isvirtually unrebuttable for a period of 1 year following its cer-
tification by the Board as the exclusive collective-bargaining
representative of employees in an appropriate unit. Kimberly-Clark Corp., 61 NLRB 90 (1945); Brooks v. NLRB, 348 U.S.96 (1954). This is to ensure that a newly certified union has
a reasonable time for bargaining during which it need not
dissipate energy fending off employer or rival union claims
that it has lost majority support. Mar-Jac Poultry Co., 136NLRB 785 (1962).And where, as here, an employer refuses to bargain whilepursuing its right to judicial review, the certification year
does not begin to run until the date of the first face-to-face
bargaining session following final affirmance of the Board's
order. Dominguez Valley Hospital, 287 NLRB 149 (1987),citing Groendyke Transport, 205 NLRB 244 (1973). Sincethe first bargaining session between Van Dorn and the Union
occurred on June 4, 1985, Van Dorn's withdrawal of rec-
ognition on March 14, 1986, was well within the certification
year.Van Dorn contends, however, that the caveat inDominguez1applies here and that equity requires a findingthat the certification year began on February 28, 1985, the
date it formally recognized the Union and supplied names
and addresses of unit employees.Face-to-face bargaining began 3-1/2 months after denial ofcertiorari; and I find no ``inexcusable procrastination or other
manifestation of bad faith'' on the part of the Union during
that period.The election at which the Union received a majority ofemployee votes occurred in 1977; and during the nearly 8
years in which Van Dorn pursued its appeals the Union
lacked opportunity for developing rapport with unit employ-
ees. In this circumstance, the Union was entitled to a reason-
able time ``to reestablish contacts with the unit employees,
to facilitate bargaining on their behalf,'' and the 3-1/2-month
period utilized is not excessive even assuming, contrary to
the evidence, that the Union was responsible for the entire
time. Dominguez, supra. In this respect, I note that the Unionindicated its readiness to bargain by letter dated May 1,
1985, and that in its response dated May 8 Van Dorn advised
that its representative ``was unavailable until June 4'' due to
prior commitments.Van Dorn also offers three additional reasons why it be-lieves Dominguez is inapplicable. First, it contends that theBoard by letter dated March 6, 1986, (R. Exh. 4) implied
that the certification year had already begun. I find no such
implication. The letter was a routine one from a compliance
officer following final judicial affirmance on February 19,
1985, of the Board's bargaining order; and the request there-
in for periodic reports of compliance ``until such time as one
year has passed'' can hardly be construed as a determination
of any particular commencement date. In addition, such a let-
ter does not constitute formal action binding on the Board.
Stokely-Bordo, 130 NLRB 869, 871 (1961).Next, it cites Colfor, Inc., 282 NLRB 1173 (1987), for theproposition that the certification year runs from the time a
respondent furnishes previously requested information. But
that case was cited and implicitly modified in that respect by
Dominguez. And thirdly, it claims that applying the rule ofDominguez retroactively is not warranted because of equi-table considerations, e.g., that it bargained in good faith for
a reasonable time and injustice to employees who allegedly
voted to reject the Union sometime in early March 1986. As
to the rule in question, however, Dominguez merely re-affirmed a finding in the much earlier (1973) decision in
Groendyke, supra.CONCLUSIONOF
LAWFor the reasons stated, I find that Van Dorn's withdrawalof recognition on March 14, 1986, occurred within the cer-
tification year and constituted a refusal to bargain collec-tively with the representative of its employees in violation of
Section 8(a)(1) and (5) of the Act.REMEDYRecognition was withdrawn slightly more than 2-1/2months prior to the end of the certification year. In my judg-
ment, however, extending the time for bargaining for that
term would not be conducive to meaningful negotiations and
would not provide an adequate remedy.Having in mind that an extension remedy need not be theproduct of a simple arithmetic calculation,2I find reasonableand will require a 6 months' additional recognitional period
from the date the parties again sit down for face-to-face bar-
gaining. 281VAN DORN PLASTIC MACHINERY CO.3If no exceptions are filed as provided by Sec. 102.46 of the Board's Rulesand Regulations, the findings, conclusions, and recommended Order shall, as
provided in Sec. 102.48 of the Rules, be adopted by the Board and all objec-
tions to them shall be deemed waived for all purposes.4If this Order is enforced by a judgment of a United States court of appeals,the words in the notice reading ``Posted by Order of the National Labor Rela-
tions Board'' shall read ``Posted Pursuant to a Judgment of the United States
Court of Appeals Enforcing an Order of the National Labor Relations Board.''On these findings of fact and conclusions of law and onthe entire record, I issue the following recommended3ORDERThe Respondent, Van Dorn Plastic Machinery Co., Divi-sion of Van Dorn Company, Strongsville, Ohio, its agents,
officers, successors, and assigns, shall1. Cease and desist from
(a) Refusing to bargain with the Union by withdrawingrecognition at a time when it was not lawfully permitted to
do so.(b) In any like or related manner interfering with, restrain-ing, or coercing employees in the exercise of rights guaran-
teed them by Section 7 of the Act.2. Take the following affirmative action necessary to ef-fectuate the policies of the Act.(a) On request bargain collectively in good faith con-cerning wages, hours, and other terms and conditions of em-
ployment with District 54 of the International Association of
Machinists & Aerospace Workers, AFL±CIO as the exclusive
representative of its employees in the bargaining unit de-
scribed below and, if an understanding is reached, embody
such understanding in a signed written agreement. The bar-
gaining unit is:all production and maintenance employees, includingleadmen working at the Employer's facility located at
11792 Alameda Drive, Strongsville, Ohio, but exclud-
ing dispatchers, quality control technicians, final quality
control employees, manufacturing methods technician,
research and development employee(s), truckdrivers,
and all foremen and supervisors of higher rank and all
office clerical employees and guards, professional em-
ployees and supervisors as defined in the Act.(b) Recognize the Union on resumption of face-to-facebargaining in good faith and for 6 months thereafter as if the
initial year of certification had been extended for that period.(c) Post at place of business in Strongsville, Ohio, copiesof the attached notice marked ``Appendix.''4Copies of thenotice, on forms provided by the Regional Director for Re-
gion 8, after being signed by the Respondent's authorized
representative, shall be posted by the Respondent imme-
diately upon receipt and maintained for 60 consecutive days
in conspicuous places including all places where notices to
employees are customarily posted. Reasonable steps shall be
taken by the Respondent to ensure that the notices are not
altered, defaced, or covered by any other material.(d) Notify the Regional Director in writing within 20 daysfrom the date of this Order what steps the Respondent has
taken to comply.APPENDIXNOTICETOEMPLOYEESPOSTEDBY
ORDEROFTHE
NATIONALLABORRELATIONSBOARDAn Agency of the United States GovernmentAfter a trial at which all sides had an opportunity to presentevidence and state their positions, the National Labor Rela-
tions Board found that we have violated the National Labor
Relations Act, and has ordered us to post this notice and do
what it says.The National Labor Relations Act gives you these rights.To organizeTo form, join, or assist any union
To bargain collectively through representatives oftheir own choiceTo act together for other mutual aid or protection
To choose not to engage in any of these protectedconcerted activities.WEWILLNOT
refuse to bargain in good faith with District54 of the International Association of Machinists & Aero-
space Workers, AFL±CIO by withdrawing recognition at a
time when we were not lawfully permitted to do so.WEWILLNOT
in any like or related manner interfere with,restrain, or coerce you in the exercise of the rights guaran-
teed you under the Act.WEWILL
, on request, bargain collectively in good faithconcerning wages, hours, and other terms and conditions of
employment with the above-named Union as the exclusive
collective-bargaining representative of our employees in the
bargaining unit described below. WEWILL
regard the Unionas the exclusive bargaining agent as if the initial year of cer-
tification had been extended for an additional 6 months from
the resumption of face-to-face bargaining pursuant to the
Board's Order in this case. If an understanding is reached WEWILLembody it in a written, signed, agreement. The bar-gaining unit is:all production and maintenance employees, includingleadmen working at the Employer's facility located at
11792 Alameda Drive, Strongsville, Ohio, but exclud-
ing dispatchers, quality control technicians, final quality
control employees, manufacturing methods technician,
research and development employee(s), truckdrivers,
and all foremen and supervisors of higher rank and all
office clerical employees and guards, professional em-
ployees and supervisors as defined in the Act.VANDORNPLASTICMACHINERYCO., DIVI-SIONOF
VANDORNCOMPANY